

Exhibit 10.6
EIGHTH AMENDMENT TO THE
SCI 401(k) RETIREMENT SAVINGS PLAN


WHEREAS, Service Corporation International (the “Employer”) adopted a
restatement of the SCI 401(k) Retirement Savings Plan (the “Plan”) effective as
of January 1, 2016, and subsequently amended the Plan by the First through
Seventh Amendments thereto; and


WHEREAS, the Employer has the ability to amend the Plan pursuant to Article
11.1; and


WHEREAS, the Employer now desires to amend the Plan to change the Non-Safe
Harbor Matching Contributions from a mandatory formula to a discretionary
formula;


NOW, THEREFORE, the Employer hereby amends the Plan in the following respects,
effective for payroll periods beginning after April 24, 2020:


1.Section 3.3(a) of the Plan is amended to read as follows:


(a)Contribution Formula. Except as otherwise provided in this Section, the
Employer may make a Non-Safe Harbor Matching Contribution equal to a totally
discretionary percentage of each Benefiting Participant's Elective Deferrals for
the Allocation Period. The Employer's discretion in establishing the formula
includes, but is not limited to, establishing the amount of the contribution,
the rate of match, as well as establishing a maximum Non-Safe Harbor Matching
Contribution per Participant (either as a dollar maximum per Participant, a
maximum percentage of each Participant's Compensation, and/or a maximum amount
of each Participant’s Elective Deferrals that will be recognized for matching
purposes). The Employer must, on or before the due date (plus any extensions)
for filing the Employer's tax return, adopt a written resolution (or other
action) describing the rate of match and the maximum limitations, if any,
imposed on the Non-Safe Harbor Matching Contribution for the Allocation Period.


If the Employer adopts a formula or formulas based on a Benefiting Participant’s
Years of Vesting Service, then for purposes of such contribution formulas, and
notwithstanding anything to the contrary herein, for a Benefiting Participant
who has a termination date with the Employer (or any of its affiliates) prior to
January 1, 2014 and hire date on or after July 1, 2019, (i) “Years of Vesting
Service” shall include only his or her “Years of Vesting Service” accrued for
periods on or after July 1, 2019, and (ii) any “Years of Vesting Service” for
periods prior to January 1, 2014 shall be disregarded when determining the
percentage utilized when calculating the Non-Safe Harbor Matching Contribution.”


2.In all other respects, the terms of this Plan are hereby ratified and
confirmed.


The Employer may cause this Eighth Amendment to be executed in duplicate
counterparts, each of which shall be considered as an original, as of the date
indicated below.




SERVICE CORPORATION INTERNATIONAL




/s/ MARGARET FERREL  By: /s/ GREGORY T. SANGALIS 
Witness
(Optional unless required by State Title: SVP General Counsel/Secretary  or
Commonwealth Law)
Date: April 24, 2020






--------------------------------------------------------------------------------



SUMMARY OF MATERIAL MODIFICATIONS TO THE
SCI 401(k) RETIREMENT SAVINGS PLAN


Your Employer has amended the SCI 401(k) Retirement Savings Plan (the “Plan”),
effective for payroll periods beginning after April 24, 2020. This is a brief
summary of the amendment. The Plan document will govern all situations
concerning the provisions of the Plan. This summary is not a part of the Plan
document.


Your Summary Plan Description (“SPD”) is modified to reflect a change to the
Matching Contribution formula under the Plan as describe below.


The section titled How the Contribution is Determined with respect to Matching
Contributions
on page 5 of the SPD is modified to read as follows:


HOW THE CONTRIBUTION IS DETERMINED
We may also make Matching Contributions to the Plan. These contributions are not
required, and whether or not we choose to make them is entirely within our
discretion. If we do make them, the formula, the amount of the contribution, and
the frequency of the contribution, will also be determined at our discretion.






This summary page should be filed with the Summary Plan Description booklet that
has previously been distributed.

